958 A.2d 1245 (2008)
289 Conn. 935
Howard B. SOSIN
v.
Susan F. SOSIN.
SC 18238X01
Supreme Court of Connecticut.
Decided October 3, 2008.
Charles D. Ray, Matthew A. Weiner, Hartford, and Frederic J. Siegel, Stamford, in support of the cross petition.
Wesley W. Horton, Daniel J. Krisch, Hartford, and Mark R. Soboslai, in opposition.
The defendant's cross petition for certification for appeal from the Appellate Court, 109 Conn.App. 691, 952 A.2d 1258 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly remand this matter to the trial court for a de novo hearing on the amount of interest or should it have merely reinstated the trial court's November 17, 2006 award of interest?"
ROGERS, C. J, and KATZ and SCHALLER, Js., did not participate in the consideration of or decision on this cross petition.
The Supreme Court docket number is SC 18238X01.